DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed October 18th, 2022 have been entered. Claims 26, 29-33, 37-41, and 48-49 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing Objection and Claim Objection alongside each and every 112a Rejection and 112b Rejection previously set forth in the Final Office Action mailed July 21st, 2022 and are hereby withdrawn in light of their correction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi  (Japanese Pub. No. JPH06304196A) in view of Frost (U.S. Pub. No. 20060137097).
Regarding claim 26, Kiyoshi discloses (FIGS. 3 and 6-7) a garment for moving an incapacitated person (as illustrated in FIGS. 3, and 6-7), comprising: a wearable body portion (FIG. 3) in the form of a gown (As illustrated in FIG. 3) having a neck region (as illustrated in FIG. 3), a shoulder region (As illustrated in FIG. 3), a waist region (As illustrated in FIG. 3), and an open lower end region (As illustrated in FIG. 3) relative to the incapacitated person wearing the garment (As illustrated in FIG. 3 and 7), and a plurality of attachment elements (about 1/3; FIG. 3/6) attachable to a lifting device (as illustrated in FIG. 6).
However, Kiyoshi does not explicitly disclose a flexible support portion comprising a plurality of attachment elements attachable to a lifting device, wherein: the flexible support portion is fixed to an outer surface of a back side of the body portion and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion, the flexible support portion comprises an elongate and longitudinally extending spine element located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment, the plurality of attachment elements comprises: a first pair of elongate attachment elements extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion, a second pair of elongate attachment elements extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion, and a third pair of elongate attachment elements each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion.
Regardless, Frost teaches (FIGS. 1, 2, 10, 15, and 21) a garment (correspondent to 12; FIG. 21) for moving an incapacitated person (As illustrated in FIG. 10, 15, and 21) wherein the flexible support portion (18/62/63a; FIGS. 1/15/21) is flexible ([0070]: “harness protector 62 is flexible and conforms to the profile of harness 10”) and comprises a plurality of attachment elements attachable (as illustrated in FIGS. 1, 15, and 21), the support portion is fixed to an outer surface of the back side of the garment (as illustrated in FIG. 1, 2, 15 and 21) and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion (as illustrated in FIG. 1, 2, 15, and 21), and comprises an elongate and longitudinally extending spine element (within 18; FIG. 1; conveyed through FIGS. 2 and 21; or exterior as illustrated in FIG. 15) located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment (as illustrated in FIG. 1, 2, 15, and 21) the plurality of attachment elements comprises: a first pair of elongate attachment elements (correspondent to 46a/b; FIG. 21) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion (as illustrated in FIGS. 1, 15, and 21), a second pair of elongate attachment elements (about 40 or 28; FIG. 1 and 21; or about 26b; FIG. 15) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion (as illustrated in FIGS. 1, 15, and 21), and a third pair of elongate attachment elements (correspondent to 34; FIGS. 1, 15, and 21) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion (as illustrated in FIGS. 1. 15, and 21). 
Notably, Frost acknowledges in [0052]: “It is contemplated that chest straps 26 and floating fastener 28, or criss-crossed chest straps 26 fastened at the crossing point can be adapted for use with other harnesses or rescue systems, which may or may not have mantles”; and further acknowledges in [0068] “Although it is disclosed in this embodiment that harness protector 62 is attached to harness 10 in a specific manner, many other configurations for attaching harness protector 62 to harness 10 or any other suitable harness in need of abrasion protection are also contemplated and would be appreciated by a person skilled in the art”. Thereby providing the explicit flexible support portion of FIG. 15 into the alternate embodiments and configurations.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have Incorporated the flexible support portion and spine element and extending attachment elements of Frost (as illustrated in FIGS. 1, 2, 10, 15 and 21). Where the results would have been predictable as both Frost and Kiyoshi disclose devices to move an incapacitated person. Where it is recognized in Frost that “abrasion protection” is provided by the harness protector [0068]. Therefore the incorporation of the spinal element/flexible support portions from Frost would avail abrasion protection to Kiyoshi and would further avail greater handling of the apparatus with the plurality of extending attachment elements. (Frost: as illustrated in FIG. 21).
It should be understood that Frost avails both a flexible and an inflexible harness protector, and avails both in teaching on a material property of the modified in harness protector of Frost into Kiyoshi.
Regarding claim 29, Kiyoshi in view of Frost discloses (Frost: FIGS. 21) the garment as claimed in claim 26, wherein each attachment element comprises having a first end region extending from the spine element and a free second end region (Frost: as illustrated in FIG. 21).
Regarding claim 31, Kiyoshi in view of Frost discloses (Frost: FIGS. 21; Kiyoshi: FIG. 6) the garment as claimed in claim 29, wherein the second end region comprises a coupling element (28; FIG. 2) for coupling the respective attachment element to a lifting device (as illustrated through FIG. 6 in Kiyoshi).
Regarding claim 32, Kiyoshi in view of Frost discloses (Frost: FIGS. 21; Kiyoshi: FIG. 6) the garment as claimed in claim 26, comprising a fourth pair of attachment elements (Frost: 28 or 8; FIGS. 1 and 21) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal an armpit region of the body portion (As illustrated in FIGS. 1 and 21 and correspondent with connection as illustrated in FIG. 6 of Kiyoshi)
Regarding claim 33, Kiyoshi in view of Frost discloses (Kiyoshi: FIGS. 3) the garment as claimed in claim 26, wherein the body portion comprises sleeve portions (as demonstrated in FIG. 3).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Frost in further view of itself.
Regarding claim 30, Kiyoshi in view of Frost discloses the garment as claimed in claim 29.
However, Kiyoshi in view of Frost does not explicitly disclose wherein each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region.
Regardless, regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the attachment element to be substantially tapering from a relatively wide first end region to a relatively narrow second end region, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the attachment mechanism is of another shape, such as a elongate and parallel or elongate and tapered.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Where applicant’s specification only indicated on page 3 lines 5-6 that “Optionally, each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region”.
Claims 37-41 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Frost in further view of Arnold (U.S. Pub. No. 20130205466).
Regarding claim 37, Kiyoshi in view of Frost discloses (Kiyoshi: FIGS. 1-7) a system for moving an incapacitated person (as illustrated in FIGS. 1-7), comprising: a garment (as illustrated in FIG. 3) according to claim 26 (as set forth in claim 26 above); 
However, Kiyoshi does not explicitly disclose a support sling comprising a pair of leg support members and a back support member, wherein each leg support member is connected or connectable to the back support member and wherein the support sling is connectable to at least one pair of the attachment elements of the support portion of the garment.
Regardless, Arnold teaches (FIGS. 2, 15, and 17-18) a support sling comprising a pair of leg support members (700; FIG. 17) and a back support member (200; FIG. 15), wherein each leg support member is connected or connectable to the back support member (As illustrated in FIG. 15) and wherein the support sling is connectable to a first pair of opposed attachment elements of the support portion of a garment (as illustrated in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg support members and back support member of Arnold (700 and 200; FIGS. 17 and 15 respectively) into the assembly of Kiyoshi (as illustrated in FIGS. 3). Where the results would have been predictable as both Arnold and Kiyoshi are concerned with supporting invalid occupants therein. Where further Arnold acknowledges in paragraph 0017 that the modular assemblage of Arnold enables a caretaker to adjust how much independent movement a patient/occupant is permitted, thereby availing more customization to a patient’s care.
Regarding claim 38, Kiyoshi in view of Frost and Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 37, wherein each leg support member (Arnold: 700; FIG. 17) is connectable to the back support member by a respective one of two connecting regions (about 402; FIG. 17) each comprising at least one connecting element (402; FIG. 17/400; FIG. 15).
Regarding claim 39, Kiyoshi in view of Frost and Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 38, wherein each connecting region is adapted to connect a first end region of a respective one of the leg support members to a respective end region of the back support member (Arnold: as illustrated in FIG. 17 and 15).
Regarding claim 40, Kiyoshi in view of Frost and Arnold discloses (Arnold FIGS. 15, 17, and 18) the system as claimed in claim 39, wherein each connecting region comprises three connecting straps extending from a common ring element to define a substantially Y- shaped connecting region (Y-shaped connecting region with a common ring element as illustrated in FIG. 18; with deference to FIGS. 15 and 17).
Regarding claim 41, Kiyoshi in view of Frost and Arnold discloses (Kiyoshi: FIGS. 3 and 6) the system as claimed in claim 37, further comprising a plurality of lifting straps (Kiyoshi: 3; FIG. 6) for connecting the support sling and a fourth pair of attachment elements (Kiyoshi: of the multitudinous [1] shown in FIG 3; correspondent to 8 or 28 in Frost; FIG. 1 and 21)) of the flexible support portion of the garment to a hoist (Kiyoshi: as illustrated in FIG. 6).
Regarding claim 49, Kiyoshi in view of Frost and Arnold discloses (Frost: FIGS. 1 and 21) the system as claimed in claim 37, further comprising a fourth pair of attachment elements (Frost: correspondent to 8 or 28; FIGS. 1 and 21) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal an armpit region of the body portion (as illustrated in FIGS. 1 and 21).
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilla et al. (U.S. Pub. No. 20130116604); hereafter “Morilla”, in further view of Mikio et al. (JP Pub. No. JP2016017246A); hereafter “Mikio”, and Frost.
Regarding claim 26, Morilla discloses (FIGS. 10A, 24 and 25) a flexible support portion (as illustrated between FIGS. 10A, 24, and 25) comprising a plurality of attachment elements (32; FIG. 10A/121; FIG. 24) attachable to a lifting device, wherein: the plurality of attachment elements comprises: a first pair of elongate attachment elements (nearest reference number 121; FIG. 24) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion (as understood between FIGS. 10A, 24, and 25), a second pair of elongate attachment elements (the two middle elements 121 between reference characters 118 and 120; FIG. 24) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion (as demonstrated and conveyed through FIGS. 10A, 24, and 25), and a third pair of elongate attachment elements (32; FIG. 10A) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion (as illustrated in FIG. 10A).
However, Morilla does not explicitly disclose a garment for moving an incapacitated person, comprising: a wearable body portion in the form of a gown having a neck region, a shoulder region, a waist region, and an open lower end region relative to the incapacitated person wearing the garment; and the support portion is fixed to an outer surface of a back side of the body portion and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion.
Regardless, Mikio teaches (FIGS. 1-3) a garment (as illustrated in FIG. 1) for moving an incapacitated person, comprising: a wearable body portion (as illustrated in FIG. 1) in the form of a gown having a neck region (about 41), a shoulder region (about 62), a waist region (about A), and an open lower end region (about 31/32) relative to the incapacitated person wearing the garment; and the flexible support portion (9) is fixed to an outer surface of a back side of the body portion (through 95/96; FIG. 3) and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion (as illustrated in FIG. 2)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the garment and fixing mechanisms of Mikio (as illustrated in FIGS. 1-3) into the assembly of Morilla (where the support portion of Morilla is correspondent to 9 in Mikio). Where the results would have been predictable as both Morilla and Mikio are concerned with the conveyance of people thereon. Where further advantageously, the use of Mikio’s gown in Morilla’s assembly would better secure the person, avail greater thermal regulation and coverage, thereby improving the usage to other temperature conditions and improving the comforts availed to the occupant.
However, Morilla still does not explicitly disclose wherein the flexible support portion comprises an elongate and longitudinally extending spine element located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment
Regardless, Frost teaches (FIGS. 10 and 21) a garment for moving an incapacitated person (As illustrated in FIG. 10 and 21) wherein the support portion (12; FIG. 21) is flexible ([0070]: “harness protector 62 is flexible and conforms to the profile of harness 10”) comprises an elongate and longitudinally extending spine element (within 18; FIG. 1; conveyed through FIGS. 2 and 21) located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment (as illustrated in FIG. 1, 2, and 21).
Notably, Frost further acknowledges in [0052]: “It is contemplated that chest straps 26 and floating fastener 28, or criss-crossed chest straps 26 fastened at the crossing point can be adapted for use with other harnesses or rescue systems, which may or may not have mantles”; and further acknowledges in [0068] “Although it is disclosed in this embodiment that harness protector 62 is attached to harness 10 in a specific manner, many other configurations for attaching harness protector 62 to harness 10 or any other suitable harness in need of abrasion protection are also contemplated and would be appreciated by a person skilled in the art”. Thereby providing the explicit flexible support portion of FIG. 15 into the alternate embodiments and configurations.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have Incorporated the spine element of Frost (as illustrated in FIGS. 10 and 21). Where the results would have been predictable as both Frost and Morilla disclose devices to move an incapacitated person. Where it is recognized in Frost that “abrasion protection” is afforded [0068]. Therefore the incorporation of the spinal element/flexible support portion from Frost would avail similar abrasion protection to Morilla, and extending the longevity of the protected components.
Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilla in view of Mikio and Frost in further view of itself.
Regarding claim 48, Morilla in view of Mikio and Frost discloses (Morilla: FIG. 24) the garment as claimed in claim 26, wherein the spine element and the first, second, and third pairs of attachment elements are integral (Morilla: FIG. 24).
However, Morilla does not explicitly disclose wherein the spine element and the plurality of first, second, and third pairs of attachment elements are integral such that the flexible support portion is one-piece. 
Regardless, Morilla in view of Mikio and Frost discloses the claimed invention except for the spinal element and the plurality of attachment elements being integral such that they are one piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the plurality of attachment elements being integral with the spinal element such that they are one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where Morilla already contemplates that the plurality of attachment elements are sewn onto the support portion/spinal element, and that such would effectively be integral/unremovable from one another (as illustrated in FIGS. 10/24/25); where the plurality of attachment mechanisms would not differentiate in operation whether they were sewn or integral and monolithic. Where there is a lack of criticality in the elements being one-piece as applicant’s disclosure is silent to the elements being one piece or integral. Furthermore, such one-piece construction would simplify matters of manufacture such as by only necessitating a stamp/sheer press to produce the parts necessary.
Response to Arguments
Applicant’s arguments, see Remarks (page 8), filed October 18th, 2022, with respect to Drawing Objections, Claim Objections, 112a Rejections and 112b Rejections have been fully considered and are persuasive.  The  Drawing Objections, Claim Objections, 112a Rejections and 112b Rejections of July 21st, 2022 have been withdrawn. Particularly in view of applicant’s amendments to the claims.
Applicant's arguments filed October 18th, 2022 have been fully considered but they are not persuasive.
With respect to applicants’ allegations (Remarks: page 9, second paragraph) that Frost is not analogous art and fails to avail ‘a garment’ as a ‘mantle’ is provided. Examiner respectfully disagrees that a mantle is not a garment, as a mantle in the prior art is portrayed as a element employed to cover and fasten to a human body. Furthermore, one such definition of ‘mantle’ is “a loose, sleeveless garment worn over other clothes” (Merriam Webster: mantle) to which Frost readily exemplifies in FIGS. 15.
With regard to applicant’s allegation (Remarks: page 9, third paragraph) that Frost’s straps do not extend from the pocket, Examiner respectfully disagrees as Frost indicates in FIG. 2 that the straps are connected to the flexible support portion (18, 62, 63a; FIGS. 1, 15, and 21) through connection elements 52/55 (FIGS. 2 and 21). There is furthermore no limitation necessitating that the plurality of attachment elements are directly attached, fixed, coupled or otherwise to the flexible support portion; only that they are comprised of, and that such elements are attachable to the lifting device. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further alleges that Frost fails to provide a flexible support surface on the outside surface of the garment/body portion. However, Examiner respectfully disagrees with this as Frost clearly avails such as the pocket is eminently visible and on an outer surface of the backside of the body portion (12). Furthermore, embodiments are availed in Frost wherein the harness protector is located on the back surface (such as FIG. 21; [0037] “FIG. 21 is a bottom view of the harness protector according to FIG. 7”. However, applicant has not claimed that the outer surface of a back side of the body portion must not be in contact with the user or that the backside of the body portion is not in contact with the user (and therefore the flexible support portion cannot contact the back of the user), merely that the flexible support portion is fixed to an outer surface of the backside of the body portion.
Furthermore, applicant alleges that the flexible support portion is not substantially across the back side of the body portion. Examiner respectfully disagrees with this as Frost’s flexible support portion (correspondent pocket (18) and elements (62/63a) FIGS. 1, 15, and 21) appears to incorporate as much width as a human head if not more (as evidenced in FIG. 10), which substantially extends across the back side of the body portion (particularly when it is in an operating configuration as FIG. 10 demonstrates). There is no explicit definition in applicant’s specification or disclosure that explicitly sets forth what degree ‘substantially’ should convey. Therefore, the term ‘substantially’ is open to the broadest reasonable interpretation.
With regard to applicant’s allegations (Remarks: page 10, paragraphs 1-3), concerning frost does not avail a flexible support portion, while Frost only utilizes a ‘rigid’ support portion, Examiner respectfully disagrees. Notably, Examiner has not set forth that that the support portion solely is the spinal element; but considers it in some part comprised within (due to the engagement of the pocket assembly). The pocket is clearly flexible, as to conform with the remainder of the mantle/body portion, and thus would avail a ‘flexible support portion’, while also distinguishing the separate ‘spinal element’ applicant claims; with such spinal element correspondent to 62/63a; FIGS. 1, 15, and 21). There is no limitation that the ‘spinal element’ needs to be rigid or flexible, and Frost otherwise avails a flexible support portion through 18. Additionally, while Examiner recognizes that Frost considers the spinal element (63a) to be rigid, there is further disclosure in Frost that other spinal/harness protectors (62; paragraphs [0052]) avail flexibility and may be used in other embodiments/harnesses ([0068]). Which openly acknowledges that flexible materials may be utilized in the “harness protector” (63a) similar to the “harness protector” (62). Regardless, Frost avails a flexible support portion through it’s pocket while utilizing a rigid spine element (in one embodiment); while applicant has not necessitated the spine element must not be rigid. Therefore Kiyoshi in view of Frost would still seem to anticipate or otherwise make obvious applicant’s invention and therefore Examiner is respectfully not persuaded that Kiyoshi in view of Frost does not avail the claimed features of applicant’s invention.
With regard to applicant’s allegations (Remarks: pages 10-11; section D) regarding Mikio, applicant alleges that Mikio cannot avail a flexible support portion being fixed to the body portion, because as applicant alleges “shoulder and thigh regions (95, 96) of the sheet (9) are removably attached to the garment by ‘buttons’ (61/71)”. However, Examiner respectfully disagrees with this narrow interpretation of ‘fixed’. There is no limitation in applicant’s claims that it must be permanently fixed as applicant alleges (as by sewing or adhesion). Moreover, the definition of ‘fixed’ is “securely placed or fastened”. ‘Buttons’ are a type of fastener and therefore meet the limitations of the claim.  The fact it is not permanent is respectfully irrelevant to the currently claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s arguments directed toward Mikio failing to avail the flexible support portion a backside, outer surface of the body portion. Examiner respectfully disagrees with this as Mikio clearly avails an outer surface of the body portion (that which envelopes and is relative to the incapacitated person wearing the garment), and such surface as that which the flexible support portion (sling body 9) is pressed to, would facilitate an outer surface, particularly that may also be exposed as through 62 and 8; FIG. 1 and 2 respectively). Wherein FIG. 5 demonstrates that the surface of the body (correspondent to 1b/1a) is the outer surface that is exposed through the flaps 62. 
Applicant further alleges that Mikio does not have an open lower end region. However, Examiner respectfully disagrees with this as Mikio clearly avails an open lower end region through the openings availed through either leg opening. There is no limitation within the claimed invention necessitating that the open lower end region must be of a size, shape, or configuration with a human body. Applicant furthermore alleges that the elongate attachment elements are lacking in Mikio, however, the elongate elements were considered in Morilla, which eminently demonstrate a plurality of elongate attachment elements extending from the flexible support portion/spinal element. There is no necessity to replace the features of Mikio with those of Frost for a feature already considered in Marilla.
Therefore, claims 26, 29-33, 37-41, and 48-49 remain rejected for under grounds previously set forth and further rationales expounded upon in light of applicant’s amendments.
Conclusion 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
12/18/2022